 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6200 
 
AN ACT 
To amend part A of title XI of the Social Security Act to provide for a 1-year extension of the authorizations for the Work Incentives Planning and Assistance program and the Protection and Advocacy for Beneficiaries of Social Security program. 
 
 
1.Short titleThis Act may be cited as the WIPA and PABSS Extension Act of 2010.  
2.Extension of authorizations for the Work Incentives Planning and Assistance program and the Protection and Advocacy for Beneficiaries of Social Security program 
(a)Work incentives planning and assistanceSection 1149(d) of the Social Security Act (42 U.S.C. 1320b–20(d)) is amended by striking 2010 and inserting 2011.  
(b)Protection and advocacy for beneficiaries of social securitySection 1150(h) of such Act (42 U.S.C. 1320b–21(h)) is amended by striking 2010 and inserting 2011.  
3.Conforming changes to the Work Incentives Planning and Assistance program 
(a)Annual reportsSection 1149 of the Social Security Act (as amended by section 2(a)) is further amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Annual reportEach entity awarded a grant, cooperative agreement, or contract under this section shall submit an annual report to the Commissioner on the benefits planning and assistance provided to individuals under such grant, agreement, or contract. .  
(b)One-Year carryover 
(1)In generalSection 1149(b)(4) of such Act (42 U.S.C. 1320b–20(b)(4)) is amended— 
(A)by striking (4) Allocation of costs.—The costs and inserting the following: 
 
(4)Funding 
(A)Allocation of costsThe costs ; and  
(B)by adding at the end the following: 
 
(B)CarryoverAn amount not in excess of 10 percent of the total amount obligated through a grant, cooperative agreement, or contract awarded under this section for a fiscal year to a State or a private agency or organization shall remain available for obligation to such State or private agency or organization until the end of the succeeding fiscal year. Any such amount remaining available for obligation during such succeeding fiscal year shall be available for providing benefits planning and assistance only for individuals who are within the caseload of the recipient of the grant, agreement, or contract as of immediately before the beginning of such fiscal year. .  
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to amounts allotted under section 1149 of the Social Security Act for payment for a fiscal year after fiscal year 2010.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
